DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 and 6 are objected to because of the following informalities:
Regarding claim 1, the recitation (lines 4-5), “which when executed by the processors, cause the processors to perform operations” should be “which when executed by the one or more processors, cause the one or more processors to perform operations” in order to avoid antecedent basis issues.
Regarding claim 2, in order to clear up confusion regarding antecedent basis issues, the examiner suggests replacing claim 2 with: “The system of claim 1, the operations further comprising replicating the cells of the design area based, at least in part, on an [the] intersection of [the] cells with one or more boundaries of the design area and [the] cells located in a [the] portion of the graphic area adjacent to the one or more boundaries.”
Regarding claim 3, the examiner suggests removing “the” within the recitation, “causing the relocation” (would just be “causing relocation”) within line 2 of the claim in order to prevent lack of antecedent basis.
Regarding claim 4, the examiner suggests removing “the” within the statement, “modification of the cells outside” in line 2 of the claim in order to prevent lack of antecedent basis. 
Regarding claim 6, the examiner suggests removing “the” from the phrases “the cell boundaries” and “the cell vertices” in the last line of the claim.  Additionally, the examiner suggests replacing “the cell center” with “a cell center” within the last line of the claim.  Such corrections are in order to avoid antecedent basis issues. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,885,233. Although the claims at issue are not identical, they are not patentably distinct from each other.  Regarding claims 1-8 of the current application, note that it is clear that all the process steps of claims 1-8 of the current application are to be found within claims 1-5 of US 108,885,233.  The only difference between the process steps of claims 1-8 of the current application and the process steps of the claims of the patent lies in the fact that the process steps of the claims of the patent are much more specific (incorporates a dependent claim therewithin) than the process steps of claims 1-8 of the current application.  Thus, claims 1-8 of the current application are generic to the “species or sub-genus” as represented by the patent claims.  It has been held that the claimed species or claimed sub-genus anticipates the claimed genus.  See In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993).  Additionally, note a further difference between claims 1-8 of the current applicant and the claims of the patent is that claims 1-8 of the current application include the method/process steps being a result of a processor executing computer-readable instructions stored on a machine-readable medium.  In other words, claims 1-8 disclose a program that is executed by a processor/computer to perform the method steps of claims 1-5 of the patent.  Since the patent claims discloses each method step being performed by a computing device, it would have been obvious for the method of the patent claims to have been a result of a processor executing computer-readable instructions stored on a machine-readable medium because such is considered old and known in the art in order to execute a computer process.  Accordingly, the claims of the current applicant are not patentably distinct from the claims of the patent.       

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  When the broadest reasonable interpretation of the claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter [See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007)].  However, note that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signal per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more computing devices" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the cells for display" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the one or more computing devices" in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the graphic" in fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are also rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1 as being anticipated by EDWARDS et al. (“Voronoi Tiling, Digital Fabric Printing and Interactive eGarments – Designing the iBody”, 2010).
Regarding claim 1, EDWARDS discloses a system for providing textile designs (“fabric prints”) utilizing Voronoi diagrams comprising one or more processors and a machine-readable medium storing computer-readable instructions, which when executed by the processors, cause the processors to perform the operations (implementation of design software with production software, inherently including the use of at least one or more processors, is discussed within second column of page 206 and throughout the document) comprising generating a plurality of seed points in a graphic area (fig. 2b); propagating a Voronoi diagram within the graphic area based upon the seed points and, wherein the Voronoi diagram includes a plurality of cells (page 207, right column, first paragraph).  EDWARDS further discloses receiving a first user input via the user interface defining a design area with a plurality of boundaries within the graphic area, wherein the design area comprises a sub-set of the plurality of cells (page 207, right column, fourth paragraph).  EDWARDS also discloses correlating the design area to a textile segment (page 207, right column, fourth paragraph) and generating a textile design, using the one or more computing devices, by replicating the cells of the design area (page 207, right column, fourth paragraph).
Regarding claim 2, EDWARDS discloses the operations further comprising replicating the cells of the design area is based, at least in part, on the intersection of the cells with one or more boundaries of the design area and the cells located in the portion of the graphic area adjacent to the one or more boundaries (page 207, right column, fourth paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS et al. (“Voronoi Tiling, Digital Fabric Printing and Interactive eGarments – Designing the iBody”, 2010).
Regarding claim 8, EDWARDS discloses a system for providing textile designs utilizing Voronoi diagrams as discussed above.  However, EDWARDS fails to disclose the textile design(s) being a floor covering design or a floor covering tile design.  Note that EDWARDS discloses the textile design being for garments.  In a very broad interpretation, a garment design could also be considered a floor covering design because a garment can lay on the ground and be “a floor covering” or “floor covering tile”.  Regardless, within the last paragraph of the “DISCUSSION AND CONCLUSIONS” section (page 210), EDWARDS recites, “It should be noted that similar principles may also be applied to any three-dimensional surface in space, not just fashions.  Hence buildings and architectural designs that include dynamic images on their surfaces (of which there are a growing number of examples) may also benefit from this work and, in more general terms, from the incorporation of Voronoi diagrams within design stages.”.  Floor coverings such as carpets, rugs, mats and carpet tiles are common textile substrates used on building surfaces and within architectural design that use dynamic images (Please refer to at least US 2003/0139840 for support) in order to provide visually pleasing spaces and surfaces.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the system/method of EDWARDS to produce a floor covering design(s) as hinted by the specification of EDWARDS and because flooring coverings such as carpets, rugs, mats and carpet tiles are common textile substrates used on building surfaces and within architectural design that use dynamic images in order to provide visually pleasing spaces and surfaces.

Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome all the rejection(s) above including the rejection(s) under 35 U.S.C. 112(b), the rejection(s) under 35 U.S.C. 101 and the Double Patenting rejection as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 6,894,705 is related to creating graphical works using polynomials. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732